NOT FOR PUBLICATION                         FILED
                    UNITED STATES COURT OF APPEALS                        OCT 5 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                             FOR THE NINTH CIRCUIT

In re: WILLIAM P. CHENG; JANET                  No. 16-15759
CHENG,
                                                D.C. No. 2:15-cv-01617-TLN
             Debtors.
______________________________
                                                MEMORANDUM*
WILLIAM P. CHENG; JANET CHENG,

                Appellants,

 v.

ARTHUR OSTERBACK; et al.,

                Appellees.

                   Appeal from the United States District Court
                      for the Eastern District of California
                    Troy L. Nunley, District Judge, Presiding

                          Submitted September 26, 2017**

Before:      SILVERMAN, TALLMAN, and N.R. SMITH, Circuit Judges.

      Chapter 7 debtors William P. Cheng and Janet Cheng appeal pro se from the



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
district court’s order dismissing the Chengs’ bankruptcy appeal. We have

jurisdiction under 28 U.S.C. §§ 158(d) and 1291. We affirm.

      In their opening brief, the Chengs fail to address how the district court erred

by dismissing their appeal for failure to comply with the court’s order and as moot.

As a result, the Chengs have waived their challenge to the district court’s order.

See Smith v. Marsh, 194 F.3d 1045, 1052 (9th Cir. 1999) (“[O]n appeal, arguments

not raised by a party in its opening brief are deemed waived.”); Greenwood v.

FAA, 28 F.3d 971, 977 (9th Cir. 1994) (“We will not manufacture arguments for an

appellant, and a bare assertion does not preserve a claim . . . .”).

      Because we affirm the district court’s order dismissing the Chengs’

bankruptcy appeal, we do not consider their arguments challenging the bankruptcy

court’s orders.

      AFFIRMED.




                                           2                                  16-15759